DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,856,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant . 
Instant Application # 17/107,198
US Patent 10,856,045
1. A media meter exception handling apparatus comprising: a static display detector to determine whether current measurements for a media presentation device at a time corresponding to an exception reported by a media device meter indicate the media presentation device was in a static display state at the time corresponding to the exception;











a muted viewing detector to determine whether the media presentation device was in a muted viewing state at the time of the exception based on an audio level associated with the media presentation device at the time of the exception and whether the media presentation device was in the static display state at the time of the exception; and 

an exception modifier to determine whether to modify the exception based on whether the media presentation device was in the static display state and whether the media presentation device was in a muted viewing state at the time of the exception.

1. A media meter exception handling apparatus comprising: a static display detector to determine whether current measurements for a media presentation device at a time corresponding to an exception reported by a media device meter indicate the media presentation device was in a static display state at the time corresponding to the exception, the static display detector to determine the media presentation device was in the static display state when the current measurements deviate from a first current value by less than a deviation threshold for a duration threshold, the first current value corresponding to the time of the exception, the deviation threshold determined based on a percentage of the first current value; 

a muted viewing detector to determine whether the media presentation device was in a muted viewing state at the time of the exception based on an audio level associated with the media presentation device at the time of the exception and whether the media presentation device was in the static display state at the time of the exception; and 

an exception modifier to determine whether to modify the exception based on whether the media presentation device was in the static display state and whether the media presentation device was in a muted viewing state at the time of the exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2013/0215006 to Liss (“Liss”) in view of US PG Pub 2016/0295279 to Srinivasan (“Srinivasan”).
Regarding claim 1, “A media meter exception handling apparatus” reads on the method/apparatus that stored an indication that the information presentation device is in an indeterminate state (abstract) disclosed by Liss and represented in Fig. 1.  Liss further discloses (¶0050) that the state detector of the meter detects inaccurate state of the information presentation device.
As to “comprising: a static display detector to determine whether current measurements for a media presentation device at a time corresponding to an exception reported by a media device meter indicate the media presentation device was in a static display state at the time corresponding to the exception; …determine whether the media presentation device was in the static display state at the time of the exception” Liss discloses (¶0023, ¶0050) that when the inaccurate/incorrect state of the presentation device is detected, the calibrator of the meter recalibrate by determining currently enabled power mode of the presentation device; (¶0045) the meter determines whether the information 
As to “an exception modifier to determine whether to modify the exception based on whether the media presentation device was in the static display state” Liss discloses (¶0043, ¶0067, ¶0109) that when the incorrect power state is detected, the system determines the correct power state using the current/power measurements and adjusts it accordingly.
Liss meets all the limitations of the claim except “a muted viewing detector to determine whether the media presentation device was in a muted viewing state at the time of the exception based on an audio level associated with the media presentation device at the time of the exception; and modify the exception based on whether the media presentation device was in a muted viewing state at the time of the exception.”  However, Srinivasan discloses (¶0021, ¶0087) that when the metering device obtains false and/or erroneous data from the media presentation device that the device is turned off, then (¶0090, ¶0092) the system recalibrates/modifies the presentation device values by monitoring audio signal of the presentation device; (¶0052, ¶0057, ¶0065, ¶0087) the system determines that the presentation device is muted and not outputting audio during the time period without detecting audio as represented in Fig. 8 (elements 812, 818-822, 804, 806).  Therefore, it would have been obvious to one of the ordinary skills in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425